Title: From Benjamin Franklin to Rudolph Erich Raspe, 9 September 1766
From: 
To: 


Dear Sir,
London, Sept. 9. 1766
I received your obliging Favour of Augt. 28. with the Paper enclos’d for the Monthly Review, which I shall communicate to the Managers of that Work, and imagine I shall prevail with them to do you better Justice.

I am oblig’d to you for the Trouble you took in the Affair of my little Bill. As the other Bankers beside the Jew, have satisfy’d you that it was fully paid, I am sure I ought to be satisfy’d, tho’ I do not understand it.
I thank you for reminding me of the Promises I made in your Country, some of them might otherwise have escap’d my Memory, as it must be a considerable time before I can possibly perform them, the Seeds, Mohawk Grammar, and Pensilvania Laws being all to come from America, at least 3000 Miles from hence. I deliver’d your Letter to Dr. Knight, who will write to you when he has receiv’d the Box of Fossils you sent him, which is not yet come; being put in the Package we made up at Frankfurt, of Books bought there and those brought from Göttingen, which we left in the Hands of a Merchant, to be sent to us by way of Holland, and it is not yet arrived. Mr. Canton also will write to you as soon as he can. His House is just now repairing, and full of Confusion with Workmen, which he desired me to mention as his Excuse at present. Mr. Michell lives in the Country, and I shall hardly see him till Winter, when he commonly spends some time in Town. I will then communicate to him your Book, and make him acquainted with you.

The Map of the British Northern Colonies I send you herewith, as also Dr. Knight’s Book, which he desires you to accept from him. My own is yet in the Press; as soon as it is finished, I shall do myself the Honour of presenting you with a Copy.
It would be a great Pleasure to me to see you here or in America, or in any Place where I could see you happy; but I would not have you hasty in Resolutions of Removing. Merit like yours continually increasing by fresh Acquisitions of useful Knowledge, cannot much longer remain unnotic’d and without due Encouragement where you are. Here Strangers labour long under Obscurity and Difficulties before they can establish themselves; and, except in one way, I see no Opening for you in America: For you would hardly chuse to turn Planter, and plough for a Living. The Way I mean is the Practice of the Law in our Courts; and that too, if I mistake not, would hardly be agreable to your Inclination; tho’ I think the Foundation you have laid in the Civil Law would greatly facilitate your Study of our English Law and the particular Laws of our Province. If you think you could seriously apply yourself to this Profession, I believe America would do well for you, especially as your Knowledge of the German Language would qualify you particularly to do the Business of those People. But in any other way, I do not see how I can encourage you to go thither.
When the Books from Frankfurt arrive, I shall see what I have, and what I still want, of the Lists given me at Göttingen. I shall then take the Liberty of troubling you with my Commissions.
Be so kind as to present my respectful Compliments to the good Baron Munichausen, and assure him that I have the most grateful Remembrance of the Civilities I receiv’d from his Excellency at Hanover, and thro’ his Recommendation at Göttingen. Remember me also respectfully to Mr. Munichausen his Nephew, to the Veldt Marshal, to Mr. Brander, to Doctor Wichtman, and to Mr. Young, when you occasionally see them. I never think of the Time I spent so agreably at Hanover, without wishing it could have been longer. Remember me also affectionately to the Professors at Göttingen, whose Learning and Politeness impress’d me with the highest Esteem for them: I wish every kind of Prosperity to them and their University. With sincerest Regard, I am, Dear Sir, Your affectionate Friend and most obedient humble Servant
B Franklin
M. Raspe
 
Endorsed (following the date line at the top): resp.d. 10. Febr. 1767.
